Citation Nr: 1523817	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to September 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has resulted in symptoms such as suicidal ideation and near-continuous panic attacks, which have resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's right knee results in pain and swelling and subjective painful motion, locking, popping, and giving out.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code 9411 (2014).

2.  The criteria for an initial 10 percent disability rating for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

3.  The criteria for a separate 10 percent disability rating for right knee instability, for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2011, August 2011, and April 2014.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Ratings Claims

The Veteran seeks an initial rating in excess of 50 percent for PTSD, and she also seeks an initial compensable rating for right knee patellofemoral pain syndrome.

A.  Ratings in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Applicable Law for PTSD Ratings

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  

GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Factual Background for PTSD Rating Claim


The Veteran underwent a VA psychiatric examination in August 2011.  With regards to her psychiatric treatment history, the Veteran reported first seeking therapy in 2008.  She reported attending individual therapy, and she stated that she plans to attend group therapy as well.

On psychiatric examination, the Veteran reported that experiencing nightmares are her biggest problem.  She reported experiencing nightmares one to two times a week.  She reported that after she wakes up from these dreams, she is crying and in a cold sweat and is anxious and has to check on her daughter.  She also reported having trouble falling and staying asleep.  The Veteran described experiencing anxiety from seeing Arab people.  She described an incident where she and her daughter got on a carousel (at an amusement park) and an Arab individual got on the ride as well; she had to abruptly take her daughter off the ride.  The Veteran reported that distinct smells trigger memories and the sight of Arab people also triggers memories.  She reported that she has a hard time being at home alone, though she prefers staying at home.  The Veteran reported that she does not like to talk about her experiences and plays with her daughter to avoid thinking about things.  She reported that she has lost interest in her motorcycle and shopping hobbies.  She reported that she only goes shopping in the mornings when other people are not around, and she avoids activities that involve other people.  She reported that she has become distant and detached from her family.  The Veteran reported irritability and anger and indicated that she gets angry over trivial things.  The Veteran reported that she experiences short-term memory problems and concentration difficulties.  She reported that she frequently checks her doors and windows at least five times a night.  She reported experiencing exaggerated startle response and described a situation that happened when her car backfired.  She reported constantly worrying about her daughter and having a hard time leaving her at daycare.  The Veteran reported that she does not trust anyone to watch her daughter.  The Veteran reported that these symptoms have caused significant interference with her ability to do her job, as indicated by not being able to get out of her vehicle to do her job.  She stated that she is getting out of the military to avoid deploying.  The Veteran also reported that she worries about the toll her psychological problems have on her fiancé.

On mental status examination, the psychologist noted that the Veteran presented to the clinic on time and casually dressed.  There were no visible grooming or hygiene deficits.  The Veteran's attitude towards the examiner was, for the most part, cooperative; however, the Veteran did appear to be quire guarded during the examination and uncomfortable discussing her experiences.  The Veteran did appear to provide a genuine report.  The Veteran did exhibit some psychomotor agitation such as ringing her hands throughout the evaluation.  The Veteran's speech was soft spoken.  The Veteran's affect was anxious and she frequently became tearful.  The Veteran described her mood as "very anxious" and that she was upset after discussing her experiences.  The Veteran's thought processes were goal directed and logical.  She did not exhibit any disturbances of thought content or perception.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The Veteran was oriented in all three spheres.  Her memory and concentration appeared to be intact and her ability to abstract was within normal limits.  The Veteran's insight and judgment appeared to be fair to good.

The psychologist opined that the Veteran meets the diagnostic criteria for Axis I PTSD likely secondary to fear of hostile military or terrorist activity.  The psychologist stated that these symptoms appear to have a significant impact on her well-being, particularly as it relates to her anxiety about her daughter.  The Veteran's symptoms have been continuous and appear to be worsening over time.  The psychologist noted that the Veteran exhibits inappropriate behavior as indicated by her extreme anxiety regarding Arab people and her irritability.  The psychologist stated that the Veteran's thought processes and communication are not impaired.  The psychologist stated that the Veteran experiences social functional impairment as indicated by her social withdrawal and detachment.  She also experiences occupational functional impairment as indicated by her discomfort with doing her job, anxiety, and separation from the military.  The psychologist noted that the Veteran does not experience any post-military stressors apart from anxiety over finding a new job.

The psychologist diagnosed the Veteran with Axis I PTSD and assigned a GAF score of 52.  The psychologist stated that the Veteran experiences reduced reliability and productivity due to her PTSD symptomatology.

The Veteran underwent another VA psychiatric examination in April 2014.  The examiner diagnosed PTSD and major depressive disorder.  The examiner stated that the major depressive disorder is as likely as caused by the PTSD because their symptoms are comorbid, but then she stated she was able to separate the symptoms of the two disabilities to an extent, and she attributed the Veteran's hyperarousal, re-experiencing, and avoidance to PTSD, but attributed low mood, interest, and motivation to major depressive disorder.  The examiner stated that the symptoms of irritability, isolation, and insomnia overlap.  Due to the examiner's lack of clarity regarding whether the symptoms of a depressive disorder can be separated from the symptoms of PTSD, the Board finds that all of the Veteran's psychiatric symptomatology are attributable to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

On review of her history, the Veteran reported that she currently works as a certified nursing assistant (CNA) in the Family Care Unit at Evans Hospital.  She reported difficulty with this position due to frequent contact with sick children, however the Veteran did report that she is being moved to another unit in which she has previously worked and enjoyed.  The Veteran reported one argument with a male supervisor that was reported to human resources and resulted in the two employees being assigned to separate units.  

The Veteran described her activities of daily living.  She reported that her alarm clock goes off at 3:30am and that she has to talk herself into getting up to go to work.  After dropping off her daughter at daycare, she goes to work and then picks up her daughter on the way home.  If she has to do any errands, she will do them while she is already out because it is difficult for her to leave the house again after returning home.  The Veteran reported that she sometimes cannot drop her daughter off at school due to her PTSD symptoms.  On days off from work, the Veteran tries to do things for her daughter.  The Veteran could not name any hobbies.  She reported that she used to enjoy being outdoors, going on walks and hikes.

The Veteran described her psychiatric symptoms.  She described hyperarousal, reexperiencing of traumatic events, and avoidance behaviors.  She reported disturbed sleep and nightmares four times per week.  She reported checking the doors before going to bed and occasionally having her daughter sleep in her bed in case anything should happen.  She reported that she occasionally wakes up and finds herself acting out a "blood sweep" of her daughter's body, which is unsettling as her daughter is sound asleep.  The Veteran described frequent panic attacks.  The panic symptoms are worse if she is under pressure, such as in traffic, and they occasionally happen at work, with shortness of breath and feelings of mental confusion.  The Veteran reported that at work she has occasionally refused to take care of some patients if she feels too anxious; this is typically with children.  The Veteran reported avoiding driving in traffic and any significant socialization.  She reported that she used to be much more social.  She reported that she worries about her marriage due to her lack of socialization.  She reported that she does not like discussing her military experiences.  The Veteran described having an irritable temper, sometimes flaring up over trivial matters.  The Veteran reported symptoms of daily depression and low energy.  She denied suicidal thinking.  She reported that she uses her daughter as motivation.  She reported occasional paranoia, feeling as if people are watching or following her.  She described how sometimes when she is driving she needs to move over a lane because she feels like she is being followed.  She reported that she occasionally hears noises in her home and feels the need to double check outdoors.  She denied mood congruent hallucinations and visual hallucinations.

On examination, the Veteran was oriented in all spheres.  The examiner reported that she was casually and neatly dressed and groomed in appropriate winter attire.  The Veteran's thought processes were goal directed with no evidence of circumstantiality or tangentiality, or internal preoccupation.  The Veteran described feelings of mild paranoia but did not appear guarded or suspicious during the interview.  The Veteran's affect was frequently tearful during the interview.  Her overall mood was depressed.  She denied any suicidal or homicidal ideation.

The examiner marked the following symptoms are applicable to the Veteran: depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, and disturbances of mood and motivation.

The Veteran appeared at a Board hearing before the undersigned in October 2014.  In addition to the symptoms described during her two prior VA examinations, the Veteran reported missing work approximately three to four times a month because she cannot get herself to go in.  She reported some memory impairment.  She described her relationship with her husband as non-existent.  She reported that she does not often go out to do things, other than to work and to take her daughter to school or gymnastics, but did say that she took a trip to Alaska with her daughter in July.  She reported that she does not have any close relationships with people outside of her family.  She added that she does talk to others over the phone but she does not like going to other people's houses.  She described an occasion where she missed work and staying home and ignoring personal hygiene for a couple days.  She reported that she gets anxiety at work from the children and occasionally feels like she might make a mistake due to thinking that the child's problem is not real when it actually is.  She reported suicidal ideation but added that her daughter is her motivation to do things.

At the hearing, the Veteran also submitted treatment records from Evans Hospital.  The evidence contained therein is consistent with her reported symptoms at her VA examinations, though they also show that she experiences exaggerated startle response.  There are no reports of suicidal ideation.  The records show that she takes medicine that helps alleviate some of her symptoms.  

D.  Analysis of PTSD Ratings Claim

After reviewing the record, the Board finds that there is competent and credible evidence that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, approximating a 70 percent rating pursuant to Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.  This conclusion is supported by the Veteran's symptoms of suicidal ideation, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the Veteran's report of suicidal ideation is inconsistent with the reporting of her symptoms during therapy or VA examinations, but given the sensitive and difficult nature of such an admission the Board finds that this lack of consistency does not undermine the Veteran's credibility as to this issue.  The Board has also considered the two VA examinations of record and recognizes that they both concluded that her PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity, approximating a 50 percent rating.  The Board finds, however, that after consideration of the Veteran's symptom of suicidal ideation and the Veteran's description of the impact her psychiatric symptoms have on her daily life, a higher 70 percent rating is warranted after resolving any benefit of the doubt in favor of the Veteran.  38 C.F.R. §§ 4.3, 4.130.

A higher 100 percent rating is warranted where there is total occupational and social impairment; however, the Board finds that the Veteran's symptoms have not shown to result in such impairment.  Of note, the Veteran does maintain employment and while her symptoms have interfered with occupational functioning (as would be expected with a 70 percent disability rating) she is able to maintain her position as a CNA.  The Veteran also reported that her employer is accomodative to her disability and will transfer her to another unit that does not require constantly being around children, which is a stressor for her.  The Veteran also reported a good relationship with her daughter and described taking a very active role as an attentive parent.  She noted that although she doesn't see her friends very much, she speaks to them over the phone.  Based on these findings, the Board finds that, even when reasonable doubt is resolved in her favor, the Veteran's PTSD does not approximate total occupational and social impairment.  38 C.F.R. §§ 4.3, 4.130.  Therefore, a higher 100 percent schedular rating is not appropriate.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 70 percent schedular rating for the entire period on appeal, no additional staged rating is warranted.

E.  Applicable Law for Knee Rating Claim

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

Diagnostic Code 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion.  

Diagnostic Code 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to Diagnostic Code 5257.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

Pursuant to Diagnostic Code 5258, a 20 percent rating is available for dislocation of semilunar cartilage.   Under Diagnostic Code 5259, a 10 percent rating may be awarded for removal of semilunar cartilage.  38 C.F.R. § 4.71a.

Additional ratings are available for ankylosis of the knees (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

G.  Analysis of Knee Rating Claim

The Veteran seeks an initial compensable rating for right knee patellofemoral pain syndrome 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Based on a review of the record, the Board finds that a minimum compensable rating, a 10 percent rating, is warranted for the entire period on appeal.  38 C.F.R. § 4.3; Burton, 25 Vet. App. at 3.  At her October 2014 Board hearing, the Veteran testified that her knee is in constant pain and she described a situation in which she was watering her flowers and tried to step but had to stop because her knee was hurting so bad.  While the Board acknowledges that the medical evidence of record (specifically the April 2014 VA examination report) does not show objective painful motion, the Board finds the Veteran's accounts and statements regarding pain credible; resolving reasonable doubt in her favor, the Board finds that the Veteran experiences painful motion and therefore the minimum compensable rating, a 10 percent rating pursuant to Diagnostic Code 5260, is warranted for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic code 5260.

A higher 20 percent rating is available under Diagnostic Code 5260 where knee flexion is limited to 45 degrees; however, the Veteran's disability does not approximate such severity as the evidence of record, specifically the April 2014 VA examination report, shows that her right knee has had a full range of flexion, including on repetition.  38 C.F.R. § 4.71a.  There is no doubt to be resolved; a higher 20 percent rating pursuant to the schedular criteria of Diagnostic Code 5260 is not warranted.  38 C.F.R. §§ 4.3, 4.71a.

The Board has considered Deluca and Mitchell and the Veteran's symptoms of subjective pain, locking, popping, swelling, having to wear a knee brace or sleeve, favoring her left leg, and lack of endurance; however, the evidence does not show that these symptoms result in additional limitation to range of motion beyond that reflected in her range of motion measurements.  See August 2011 and April 2014 VA examination reports.  Thus, the next higher rating, a 20 percent rating, is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260.  Moreover, as the evidence reflects that the Veteran has full range of extension, a separate compensable rating for limitation to extension of the knee under Diagnostic Code 5261 is not warranted.

Due to the Veteran's subjective complaints of popping, locking, and giving out, the Board has also considered a separate rating pursuant to Diagnostic Code 5257 for lateral or medial instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see August 2011 and April 2014 VA examination reports.  The Veteran's complaints of these symptoms have been consistent and therefore the Board finds them credible.  On medical examinations, however, testing has not shown lateral or medial instability or subluxation.  Lachman's, Drawer, and McMurray's tests have all been negative at every VA examination.  Based on the conflicting evidence, the Board, nonetheless, finds it appropriate to resolve reasonable doubt in favor of the Veteran; the Board concludes that the evidence shows that her disability manifests in "slight" instability, corresponding to a 10 percent rating pursuant to Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.71a.  Thus, a separate rating pursuant to Diagnostic Code 5257 is warranted.  Nonetheless, as the objective medical testing has not shown any evidence of lateral or medial instability or subluxation, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.

The Veteran has also reported that she was told by a physician that she has a slight tear in her meniscus; however, this is not supported by any studies or evidence of record.  See April 2014 VA examination noting that the Veteran had no meniscal condition or meniscal surgery; see also Evans Hospital treatment records.  The Veteran does not have the medical training or expertise to make such a determination on her own.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  The evidence also does not demonstrate dislocation or removal of the meniscus.  Accordingly, a separate rating pursuant to Diagnostic Codes 5258 or 5259 for symptoms associated dislocation or removal of semilunar cartilage is not warranted.  38 C.F.R. § 4.71a.

Additional ratings are available for ankylosis of the knees (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263); however, their presence is not demonstrated by the evidence of record and therefore Diagnostic Codes 5256, 5262, and 5263 are also not for application.

III.  Extraschedular Rating 

The Board has also considered referral for an extraschedular rating.  38 C.F.R. § 3.321.  

In regards to the Veteran's PTSD, her psychiatric symptoms are contained within the ratings criteria because the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, all symptoms attributable to the PTSD have been considered in determining the schedular rating.  

In regards to the Veteran's right knee disability, her symptoms of pain, painful motion, swelling, giving out, locking, popping, and their functional impact on her ability to ambulate are contemplated by the ratings schedule.  38 C.F.R. § 4.40; Mitchell, 25 Vet.App. at 37.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  Accordingly, referral for an extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In summary, the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected PTSD and right knee patellofemoral syndrome are adequate; referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1).  Where applicable, the Board has afforded the Veteran reasonable doubt to increase her ratings or assign her separate ratings.  
There are no symptoms or manifestations of her combined disabilities that are not contemplated by the schedular rating criteria.  Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013). 

Lastly, the Board has considered whether a claim of total disability based on individual unemployability (TDIU) is raised in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed as a CNA.  As there is no evidence of an inability to obtain and maintain substantially gainful employment due to service-connected disability, the question of entitlement to a TDIU is not raised. 


ORDER

An initial disability rating of 70 percent for PTSD is granted.

An initial disability rating of 10 percent for right knee patellofemoral pain syndrome pursuant to Diagnostic Code 5260 is granted.

A separate disability rating of 10 percent for right knee instability pursuant to Diagnostic Code 5257 is granted.


REMAND

The Veteran seeks service connection for hearing loss.  The evidence shows that the Veteran experienced an in-service incident that caused a perforated ear drum.  In July 2011, she underwent a VA audiological examination and the results showed that she did not have a disability due to impaired hearing as defined by VA regulations.  See 38 C.F.R. § 3.385. 

Nonetheless, the examination results showed that she did have hearing loss and it was close to rising to the level of constituting a hearing loss disability under VA regulations.  Moreover, at the October 2014 Board hearing, the Veteran testified that her hearing loss has worsened.  Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine if she currently meets the criteria for a hearing loss disability as defined by VA regulations and, if so, to determine the etiology of her hearing disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, at the October 2014 Board hearing, the Veteran testified that she recently began receiving VA treatment for her hearing disability.  On remand, any outstanding VA treatment records should be obtained.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing disability was incurred in or is otherwise related to active military service.

The Veteran's lay statements must be considered and discussed.  Any contradictory evidence should be addressed.  The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


